_____________

                                No. 95-3982WA
                                _____________

Tony Alamo,                           *
                                      *
                   Appellant,         *   Appeal from the United States
                                      *   District Court for the Western
     v.                               *   District of Arkansas.
                                      *
Robert A. Miller, et al.,*            *   [UNPUBLISHED]
                                      *
                   Appellees.         *
                                _____________

                          Submitted:   July 5, 1996

                             Filed: November 6, 1996
                                 _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Tony Alamo appeals the district court's order dismissing Alamo's
bankruptcy action for failure to prosecute.           Alamo's appeal must be
dismissed because Alamo has not advanced any argument in his brief about
the district court's underlying ruling.    See Fed. R. App. P. 28; Slack v.
St. Louis County Government, 919 F.2d 98, 99-100 (8th Cir. 1990) (per
curiam); Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740-41 (8th
Cir. 1985).    We thus dismiss Alamo's appeal.   See 8th Cir. R. 47A(a).


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *An official caption containing a complete list of parties is
on file and available for inspection in the Office of the Clerk of
the Court, United States Court of Appeals for the Eighth Circuit.